Motion by petitioner to suspend respondent from the practice of law based on his conviction in the United States District Court for the Northern District of New York on December 18, 1983, upon his plea of guilty, of the felony of causing banks not to file currency transaction reports with the Internal Revenue Service in violation of former sections 1059 and 1081 of title 31 of the United States Code. Respondent was admitted to practice by the Appellate Division, Fourth Department, on October 4, 1940 and maintains offices for the practice of law in Hamilton, Madison County, and Old Forge, Herkimer County. 11 Motion granted and respondent suspended from the practice of law until the further order of the court. Order entered. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.